



LAM RESEARCH CORPORATION
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of [date] by and between
Lam Research Corporation, a Delaware corporation (the “Company”), and [Print
Name] (“Indemnitee”).


RECITALS


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;


WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;
WHEREAS, the Bylaws of the Company (the “Bylaws”) require indemnification of the
officers and directors of the Company as permitted by law, and Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (the “DGCL”);
WHEREAS, the Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;
WHEREAS, the Company and Indemnitee recognize the significant amount of
corporate litigation and investigations, which can subject directors, officers,
employees, and fiduciaries to potentially expensive litigation risks;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the need to attract and retain highly qualified persons such as Indemnitee is
important to, and in the best interests of, the Company and its stockholders and
that the Company should act to assure such persons that there will be greater
certainty of protection from litigation-related exposures should a litigation,
investigation or other proceeding involve [him/her] as a party or witness;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Bylaws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:





--------------------------------------------------------------------------------





Section 1.    Services to the Company. Indemnitee serves as [a director][an
officer] of the Company. This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries or any Enterprise) and
Indemnitee. The foregoing notwithstanding, this Agreement shall continue in
force after Indemnitee has ceased to serve as [a director][an officer] of the
Company.


Section 2.    Definitions


As used in this Agreement:


(a)    A “Company Change in Control” shall be deemed to have occurred if (i) any
“Person” (as that term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) is or becomes (except in a transaction
approved in advance by the Board) the beneficial owner (as defined in Rule 13d-3
under such Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities; (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board cease for
any reason to constitute at least a majority thereof unless the election of each
director who was not a director at the beginning of the period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; (iii) the Company liquidates or enters
into a transaction to sell all or substantially all of its assets; or (iv) the
Company closes a merger, acquisition or other strategic transaction such that
less than 50% of the post-closing ownership of the combined entity consists of
persons who had been owners of the Company prior to the transaction.


(b)    “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or of any other corporation,
partnership or joint venture, trust, employee benefit plan or other enterprise
which such person is or was serving at the request of the Company.


(c)    “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.


(d)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses, and
other disbursements or expenses of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding. Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedes bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments entered or
fines levied against Indemnitee.


(e)    “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of corporation law
and neither presently


-2-

--------------------------------------------------------------------------------





is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against expenses, claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.


(f)    “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, internal or outside
investigation (whether designated by the investigative agency as a formal
investigation or otherwise), inquiry, administrative hearing or any other
actual, threatened or completed proceeding, whether brought in the right of the
Company or otherwise and whether of a civil, criminal, administrative,
regulatory or investigative nature, in which Indemnitee was, is or will be
involved as a party or otherwise by reason of the fact of the Indemnitee’s
Corporate Status, by reason of any action taken by Indemnitee or of any action
on his/her part while acting in his/her Corporate Status, or by reason of the
fact that he/she is or was serving at the request of the Company as a director,
officer, employee or agent of another Enterprise, in each case whether or not
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement, or advancement of expenses can be provided
under this Agreement.


Section 3.    Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in the Company’s favor. Pursuant to this Section 3, Indemnitee shall be
indemnified against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his/her behalf
in connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he/she reasonably believed to be
in or not opposed to the best interests of the Company and, in the case of a
criminal proceeding, had no reasonable cause to believe that his/her conduct was
unlawful. Indemnitee shall not enter into any settlement in connection with a
Proceeding without the Company’s prior consent, which consent will not be
unreasonably withheld.


Section 4.    Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in the Company’s favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him/her or
on his/her behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner he/she
reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses shall be made under this Section 4 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a


-3-

--------------------------------------------------------------------------------





court to be liable to the Company, unless and only to the extent that the
Delaware Court of Chancery (the “Delaware Court”) or any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
expenses as the Delaware Court or such other court shall deem proper.


Section 5.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement but subject
to Section 8, to the extent that Indemnitee is a party to or a participant in
and is successful, on the merits or otherwise, in any Proceeding or in defense
of any claim, issue or matter therein, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him/her in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against (a) all Expenses actually and reasonably incurred by him/her
or on his/her behalf in connection with each successfully resolved claim, issue
or matter and (b) any claim, issue or matter related to any such successfully
resolved claim, issue or matter as provided in Section 21. For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.


Section 6.    Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his/her Corporate Status, a witness in any Proceeding to which Indemnitee is
not a party, he/she shall be indemnified against all Expenses actually and
reasonably incurred by him/her or on his/her behalf in connection therewith.


Section 7.    Additional Indemnification.
(a)    Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or is threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in the
Company’s favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.
(b)    For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:


(i)    to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL or such
provision thereof; and


(ii)    to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.


-4-

--------------------------------------------------------------------------------





Section 8.    Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement to make any
indemnity:
(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision;
(b)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;
(c)    for claims initiated or brought by Indemnitee, except (i) with respect to
actions or proceedings brought to establish or enforce a right to receive
advancement or indemnification under this Agreement or any other agreement or
insurance policy or under the Company’s Certificate of Incorporation (the
“Charter”) or Bylaws now or hereafter in effect relating to indemnification,
(ii) if the Board has approved the initiation or bringing of such claim, or
(iii) as otherwise required under Delaware law; or
(d)    for which payment is prohibited by applicable law.
Section 9.    Advances of Expenses. The Company shall advance, to the extent not
prohibited by law, the reasonable Expenses incurred by Indemnitee in connection
with any Proceeding. Such advancement shall be made within thirty (30) days
after the receipt by the Company of a statement or statements requesting such
advances (which shall include invoices received by Indemnitee in connection with
such Expenses—the invoices to afford sufficient detail to permit the Company to
assess the reasonableness of the Expense advancement requested; provided,
however, that in the case of invoices in connection with legal services,
references to legal work performed or to expenditures made that could constitute
a waiver by Indemnitee of any privilege accorded by applicable law may be
redacted from the invoice) from time to time, whether prior to or after final
disposition of any Proceeding. Indemnitee shall reasonably cooperate with the
Company to manage Expenses; and such cooperation may be considered in assessing
the reasonableness of Expenses that are the subject of an advancement request;
provided, however, that nothing in this sentence shall be construed to undermine
the purpose of this Agreement, to undermine Indemnitee’s reasonable need under
the circumstances of the Proceeding for separate counsel (whether on a public or
shadow basis), or to purport to modify the professional obligations of
Indemnitee’s legal counsel. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable expenses incurred pursuing an action to enforce
this right of advancement. The Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement which shall constitute
an undertaking providing that the Indemnitee undertakes to the fullest extent
required by law to repay the advance if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company.
This Section 9 shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 8. The right


-5-

--------------------------------------------------------------------------------





to advances under this paragraph shall in all events continue until final
disposition of any Proceeding, including any appeal therein.


Section 10.    Procedure for Notification and Defense of Claim.
(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request therefor to the Company.


(b)    The Company will be entitled, but not obliged, to participate in the
Proceeding at its own expense; provided, however, that nothing in this
entitlement shall be construed to give the Company a right of access to
confidential information concerning, or confidential material from, Indemnitee
to which the Company would not otherwise have a right of access.


Section 11.    Procedure Upon Application for Indemnification.


(a)    Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by the
Board, by a majority vote of the directors of the Company who are not parties to
the Proceeding, and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within twenty (20) days
after such determination. In the event that (I) there are no disinterested
directors serving on the Board, (I) no determination of entitlement to
indemnification shall have been made pursuant to the preceding sentence within
sixty (60) days after receipt by the Company of the request for indemnification,
(I) a determination is made pursuant to the preceding sentence that Indemnitee
is not entitled to indemnification under this Agreement, or (I) there has been a
Company Change in Control prior to the determination by the Board, Indemnitee
shall be entitled to have his/her entitlement to indemnification determined by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee and, if it is so determined by Independent Counsel that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within twenty (20) days after such determination.


(b)    Indemnitee shall cooperate with the Board or Independent Counsel, as
applicable, making such determination with respect to Indemnitee’s entitlement
to indemnification, including providing to the Board or such Independent
Counsel, as applicable, upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Reasonable costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the Board or
Independent Counsel, as applicable, shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification); and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
(c)    In the event that Indemnitee exercises his/her right to have his/her
entitlement to indemnification determined by Independent Counsel as contemplated
by Section 11(a), the Independent Counsel shall be selected by Indemnitee. The
Company may, within ten (10)


-6-

--------------------------------------------------------------------------------





days after written notice of such selection, deliver to the Indemnitee a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 10(a) hereof, and the final disposition of
the Proceeding (including any appeal therein), no Independent Counsel shall have
been selected and not objected to, the Indemnitee may petition a court of
competent jurisdiction for resolution of any objection that shall have been made
by the Company to the selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate; and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).


(d)    In the event that Independent Counsel is selected to make the
determination of Indemnitee’s entitlement to indemnification as contemplated by
clause (ii) or (iii) of the second sentence of Section 11(a), neither the
failure of the Board to have made a determination that indemnification is proper
in the circumstances because Indemnitee has met the applicable standard of
conduct, nor an actual determination by the Board that Indemnitee has not met
such applicable standard of conduct, shall create a presumption that Indemnitee
has not met the applicable standard of conduct; and the Independent Counsel
making such determination shall be bound by the presumptions set forth in
Section 12.


(e)    The rights set forth in this Section 11 with respect to Indemnitee
selecting Independent Counsel to determine Indemnitee’s entitlement to
indemnification shall be in addition to, and not in lieu of, Indemnitee’s rights
set forth in Section 13.


Section 12.    Presumptions and Effect of Certain Proceedings.


(a)    In making a determination with respect to entitlement to indemnification
hereunder, the Board or Independent Counsel, as applicable, making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
the Independent Counsel of any determination contrary to that presumption.
Neither the failure of the Board or of Independent Counsel to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Board or
by Independent Counsel that Indemnitee has not met such applicable


-7-

--------------------------------------------------------------------------------





standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.
(b)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he/she reasonably believed to be in or not opposed
to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his/her conduct
was unlawful.
(c)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action was based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or the Board or counsel selected by any committee of the Board or on information
or records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser, investment banker or other expert selected
with reasonable care by the Company or the Board or any committee of the Board.
The provisions of this Section 12(c) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.
(d)    The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
Section 13.    Remedies of Indemnitee.
(a)    Subject to Section 13(e), in the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5 or 6 or the last sentence of Section 11(b) of this
Agreement within twenty (20) days after receipt by the Company of a written
request therefor, or (v) payment of indemnification pursuant to Section 3, 4 or
7 of this Agreement is not made within twenty (20) days after a determination
has been made that Indemnitee is entitled to indemnification, Indemnitee shall
be entitled to an adjudication by a court of his/her entitlement to such
indemnification or advancement. Alternatively, Indemnitee, at his/her option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 13(a); provided,
however, that the foregoing clause shall not apply in respect of a proceeding
brought by Indemnitee to enforce his/her rights under Section 5 of this
Agreement. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.


-8-

--------------------------------------------------------------------------------







(b)    In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits; and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.


(c)    If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.


(d)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all expenses and, if requested by Indemnitee, shall
(within twenty (20) days after receipt by the Company of a written request
therefor) advance, to the extent not prohibited by law, such expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advancement from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement or insurance
recovery, as the case may be, in the suit for which indemnification or advances
is being sought.
(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.


Section 14.    Non-exclusivity; Survival of Rights; Insurance; Subrogation.


(a)    The rights of indemnification and to receive advancement as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Charter, the
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
his/her Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in Delaware law, whether by statute or judicial decision,
permits greater indemnification or advancement than would be afforded currently
under the Charter, Bylaws and this Agreement, it is the intent of the parties
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change. No right or remedy


-9-

--------------------------------------------------------------------------------





herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
(b)    The Company currently maintains an insurance policy or policies providing
liability insurance for directors and officers of the Company or of any other
Enterprise, and to the extent liability insurance coverage of comparable scope
can continue to be purchased at reasonable cost, the Company shall continue to
maintain such coverage. Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability or other applicable
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. Where it is feasible to do so without undermining the
Indemnitee’s reasonable need defend himself/herself in a Proceeding, Indemnitee
agrees to cooperate with the Company to maximize the insurance coverage
applicable to a particular Proceeding, including without limitation by agreeing
to be jointly represented (on a public or shadow basis) by legal counsel with
other directors, officers, employees, agents or fiduciaries of the Company who
are also involved with the Proceeding, or by agreeing to legal representation by
a legal services provider acceptable to the insurance carrier(s) that underwrite
the liability insurance coverage purchased by the Company; provided, however,
that nothing in this sentence shall be construed to pressure an Indemnitee or
his/her legal counsel to violate any applicable rule of professional
responsibility applicable to legal counsel’s provision of legal services, or to
undermine Indemnitee’s reasonable need under the circumstances of the Proceeding
for separate counsel (whether on a public or shadow basis).


(c)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
(d)    The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.
(e)    The Company’s obligation to provide indemnification or advancement
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee or agent of any other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement
from such other Enterprise. Where Indemnitee has indemnification rights relating
to a Proceeding through both the Company and any other Enterprise involved with
the Proceeding and the other Enterprise disputes primary responsibility to
advance


-10-

--------------------------------------------------------------------------------





Expenses to or indemnify Indemnitee, the indemnification rights under this
Agreement shall apply; provided, however, that the Company’s agreement to
protect Indemnitee will be without prejudice to any rights the Company may have
to seek from such other Enterprise reimbursement of any expenses or other
amounts paid on behalf of Indemnitee.
Section 15.    Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a [director][ Section 16 officer] of the Company,
or (b) one (1) year after the final termination of any Proceeding, including any
appeal, then pending in respect of which Indemnitee is granted rights of
indemnification or advancement hereunder and of any proceeding commenced by
Indemnitee pursuant to Section 13 of this Agreement relating thereto. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and his/her heirs, executors and
administrators. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.
Section 16.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.


Section 17.    Enforcement.


(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it by this Agreement to induce
Indemnitee to serve as [a director][an officer] of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as [a
director][an officer] of the Company.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and, subject to Section 14(a),
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof; provided,
however, that this Agreement is a supplement to and in furtherance of the
Charter of the Company, the Bylaws of the Company and applicable law, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.


-11-

--------------------------------------------------------------------------------





Section 18.    Modification and Waiver. No supplement, modification or
amendment, or waiver of any provision, of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.


Section 19.    Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to the Indemnitee under this
Agreement or otherwise unless the Company can demonstrate prejudice from such
failure by Indemnitee.


Section 20.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:


(a)    If to Indemnitee, at such address as Indemnitee shall provide to the
Company.
(b)    If to the Company to:


Lam Research Corporation    
4650 Cushing Parkway    
Fremont, California 94538    
Attn: Chief Legal Officer    
or to any other address as may have been furnished to Indemnitee by the Company.
Section 21.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).


-12-

--------------------------------------------------------------------------------





Section 22.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
appoint, to the extent such party is not otherwise subject to service of process
in the State of Delaware, The Corporation Trust Company, Wilmington, Delaware as
its agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.
Section 23.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
Section 24.    Miscellaneous. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.


LAM RESEARCH CORPORATION






By:                        


Print Name:                    


Print Title:                    




Indemnitee:




                        


-13-

--------------------------------------------------------------------------------





[Print Name]


-14-